DETAILED ACTION

This office action is in response to the application filed on 01/30/2019.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 01/30/2019 is acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 16 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lin et al. (FOR_TW201528713, hereinafter ‘713).
	Claim 1, ‘713 teaches a protection circuit for Ethernet, the protection circuit being configured to be coupled between a power supply chip (e.g., 25) and a transmission circuit (e.g., 11), the transmission circuit being coupled between an Ethernet chip (e.g., 23) and an Ethernet connector (e.g., 21, see Fig. 1-10), the protection circuit comprising: a first input pin (e.g., P1 of 13), being configured to be coupled to the power supply chip (e.g., see Fig. 1-10); a second input pin (e.g., P2 of 13), being configured to be coupled to the power supply chip (e.g., see Fig. 1-10); a first output pin (e.g., P3 of 13), being configured to be coupled to a first transmission component set  (e.g., the corresponding C1 and R1 connecting with 11a) of the transmission circuit (e.g., the connection between P3 of 13 and 21, see Fig. 1-10); a second output pin PO2 (e.g., P4 of 13 or 15), being configured to be coupled to a second transmission component set  (e.g., the corresponding C1 and R1 connecting with 11b) of the transmission circuit (e.g., the connection between P4 of 13 and 21,see Fig. 1-10); a first ground pin GP1 (e.g., P of 13 or 15), being configured to be coupled to a ground; a first bridge rectifier (e.g., 13) having four contacts coupled to the first input pin and the first output pin, the second input pin, the second output pin, and the first ground pin respectively (e.g., see Fig. 1-10); and a first protection component (e.g., 17), being coupled between the first output pin and the second output pin (e.g., see Fig. 1-10).
Claim 2, ‘713 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first output pin is further coupled to a third transmission component set (e.g., 11a and corresponding C2) of the transmission circuit and the 
Claim 3, ‘713 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the protection circuit further comprises a first diode (e.g., D1, D2 of 17 or 19), and the first diode is reversely coupled from the first bridge rectifier to the first input pin (e.g., D1, D2 of 17 reversely coupled from P2 of the 13 or 15 to P1, see Fig. 1-10).
Claim 4, ‘713 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first protection component is one of a unidirectional transient voltage suppressor diode, a bidirectional transient voltage suppressor diode, a thyristor, a gas discharge tube and a voltage dependent resistor (e.g., the TVS of 17, 19, see Fig. 1-10).
Claim 5, ‘713 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the protection circuit is further configured to be coupled between another power supply chip (e.g., the two lower supply terminals of 25) and the transmission circuit, and the protection circuit further comprises: a third input pin (e.g., P1 of 15), being configured to be coupled to the another power supply chip (e.g., see Fig. 1-10); a fourth input pin (e.g., P2 of 15), being configured to be coupled to the another power supply chip (e.g., see Fig. 1-10); a third output pin (e.g., P3 of 15), being configured to be coupled to a third transmission component set of the transmission circuit; a fourth output pin (e.g., P4 of 15), being configured to be coupled to a fourth transmission component set of the transmission circuit (e.g., see Fig. 1-10); a second ground pin (e.g., P of 15), being configured to be coupled to the ground (e.g., see Fig. 
Claim 6, ‘713 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the protection circuit further comprises a first diode (e.g., D1, D2 of 19), the first diode is reversely coupled from the second bridge rectifier to the third input pin  (e.g., D1, D2 of 19 reversely coupled from P2 of 15 to P1,see Fig. 1-10).
Claim 7, ‘713 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein each of the first protection component and the second protection component is one of a unidirectional transient voltage suppressor diode, a bidirectional transient voltage suppressor diode, a thyristor, a gas discharge tube and a voltage dependent resistor (e.g., the TVS or TSS of 17, 19, see Fig. 1-10).
Claim 8, ‘713 teaches the limitations of claim 1 as discussed above.  It further teaches that a third output pin (e.g., P3 of 15), being configured to be coupled to a third transmission component set (e.g., 11c) of the transmission circuit; a fourth output pin (e.g., P3 of 15), being configured to be coupled to a fourth transmission component set (e.g., 11d) of the transmission circuit; and a second protection component (e.g., 19), being configured to couple the third output pin and the fourth output pin to the first ground pin (e.g., see Fig. 1-10).
Claim 9, ‘713 teaches the limitations of claim 8 as discussed above.  It further teaches that wherein the second protection component is one of a unidirectional transient voltage suppressor diode, a bidirectional transient voltage suppressor diode, a 
Claim 10, ‘713 teaches the limitations of claim 1 as discussed above.  It further teaches that a third output pin (e.g., P3 of 15), being configured to be coupled to a third transmission component set (e.g., 11c) of the transmission circuit; a fourth output pin (e.g., P3 of 15), being configured to be coupled to a fourth transmission component set (e.g., 11d) of the transmission circuit; a second ground pin (e.g., P of 19), being configured to be coupled to the ground; and a second protection component, (e.g., 19) being configured to couple the third output pin and the fourth output pin to the second ground pin (e.g., see Fig. 1-10).
Claim 16, ‘713 teaches a power sourcing equipment (e.g., see Fig. 1-10), comprising: an Ethernet chip (e.g., 23); an Ethernet connector (e.g., 21); a power supply chip (e.g., 25); a transmission circuit (e.g., 11), being coupled between the Ethernet chip and the Ethernet connector (e.g., see Fig. 1-10); a protection circuit, being coupled between the power supply chip and the transmission circuit, the protection circuit comprising: a first input pin (e.g., P1 of 13) coupled to the power supply chip (e.g., see Fig. 1-10); a second input pin (e.g., P2 of 13) coupled to the power supply chip (e.g., see Fig. 1-10); a first output pin (e.g., P3 of 13) coupled to a first transmission component set of the transmission circuit (e.g., see Fig. 1-10);a second output pin (e.g., P4 of 13) coupled to a second transmission component set of the transmission circuit (e.g., see Fig. 1-10); a first ground pin (e.g., P of 17) coupled to a ground (e.g., see Fig. 1-10); a first bridge rectifier  (e.g., 13) having four contacts coupled to the first input pin and the first output pin, the second input pin, the second output pin, and the first ground .
Allowable Subject Matter
Claims 11-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 11-15, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the first input pin is further configured to be coupled to a positive terminal of the power supply chip and the second input pin is further configured to be coupled to a first negative terminal of the power supply chip (e.g., see Fig. 1-10), and the protection circuit further having: a third input pin, being configured to be coupled to the positive terminal of the power supply chip; a fourth input pin, being configured to be coupled to a second negative terminal; …; a first resistor, being coupled between two contacts of the four contacts of the first bridge rectifier, the two contacts of the first bridge rectifier being coupled to the second input pin and the second output pin respectively; .. a second resistor, being coupled between two contacts of the four contacts of the second bridge rectifier, the two contacts of the second bridge rectifier being coupled to the fourth input pin and the fourth output pin respectively. 
For claims 17-20, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the 
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838